[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                           _____________                          FILED
                                                         U.S. COURT OF APPEALS
                             No. 05-15681                  ELEVENTH CIRCUIT
                                                               April 28, 2006
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                            _____________                        CLERK

                D. C. Docket No. 02-00373-CV-T-26-TGW

GREGORY STEPHEN COOK, et al.,

                                                Plaintiffs,

CHARLES C. SAUVAGE,

                                                Plaintiff-Appellant,

                                  versus

JOHN W. SNOW, Secretary of the Department
of the Treasury,
                                                Defendant-Appellee.

                              ____________

                Appeal from the United States District Court
                    for the Middle District of Florida
                              ____________

                             (April 28, 2006)

Before BLACK, BARKETT and HILL, Circuit Judges.

PER CURIAM:
       We have carefully reviewed the briefs and record in this case.

       The evidentiary rulings of the trial court1 were well within discretion and do

not constitute reversible error.

       The trial court’s findings of fact are amply supported by the evidence and

conclusions of law drawn therefrom are not erroneous.

       The judgment adverse to the appellant is

       AFFIRMED.




       1
           The Honorable Thomas G. Wilson, United States Magistrate Judge, conducted a non-
jury trial by consent of the parties.

                                              2